Exhibit 10.3
 
FIRST SEPARATION AGREEMENT AND GENERAL RELEASE
BETWEEN
ROGER ELMORE AND FIRST SAVINGS BANK NORTHWEST
 
This First Separation Agreement and General Release (“Agreement”) is between
Roger Elmore (“Employee”) and First Savings Bank Northwest, a Washington
corporation (“Employer”), collectively, the “Parties.”
 
Employee has been employed by Employer since October 12, 2004.
 
Both Employee and Employer desire to resolve all matters, known or unknown,
arising out of Employee’s employment with Employer and separation from Employer
according to the terms, conditions and consideration included in this Agreement.
 
This Agreement is dated July 3, 2013 for reference purposes, which is the date
that Employer delivered this Agreement to Employee for consideration.
 
Based on the above recitals, the Parties agree that the following terms will
apply only if all conditions of this Agreement are met:
 
ARTICLE 1.  ELIGIBILITY REQUIREMENTS
 
1.1  Employer is conducting a reorganization that will result in elimination of
certain positions.
 
1.2  All persons who are on the Senior Team are eligible for the reorganization
program.  All persons who are being laid off have been selected for the
program.  In determining the persons selected for this program, Employer
considered the operational needs of the organization.
 
1.3  All persons who are being laid off are being offered consideration and
other benefits under a waiver agreement and must sign the waiver agreement
within the time allotted after receiving the waiver agreement to receive such
consideration and other benefits.
 
1.4  As required under the Older Workers’ Benefit Protection Act, attached as
Exhibit A and B are listings of the ages and job titles of persons employed by
Employer who were selected for layoff as part of this program and are being
given an offer of consideration for signing a waiver agreement (Exhibit A) and
the ages and job titles of persons on the Senior Team who were not selected for
layoff (Exhibit B).
 
ARTICLE 2.  EMPLOYER’S OBLIGATIONS
 
2.1  Payment of Regular Wages and Accrued Paid Time Off.  Whether Employee signs
this Agreement or not, Employer will pay Employee’s regular wages through the
Separation Date, plus any accrued but unused paid time off (PTO), less all
lawful and authorized deductions and withholdings.  Employee’s PTO totals
120.64, which Employee affirms is accurate.  Employee acknowledges that upon
receipt of these payments, together with the payments Employee has already
received, he or she will have received full payment of all compensation of any
kind (including wages, paid time off, vacation, sick leave, commissions and
bonuses) earned as a result of employment with Employer.
 
2.2  Separation Date.  In consideration for Employee’s execution of this
Agreement, Employer is separating Employee from employment, effective September
15, 2013 (“Separation Date”).  Employee further acknowledges that if he or she
does not sign this Agreement on or before  his or her Separation Date will be
July 31, 2013.
 
 
Page 1

--------------------------------------------------------------------------------

 
2.3  Transition Period.  Employee will not be required to report to work after
July 1, 2013.  Between Employee’s last day of reporting to work and September
15, 2013, Employee agrees to make himself or herself available for consultation
by telephone to assist in the transition of work.
 
2.4  Garden Leave.  In consideration for Employee’s execution of this Agreement,
Employer agrees to pay Garden Leave as follows:  (a) Employee will receive his
or her regular salary, less all lawful and authorized deductions and
withholdings, during the period between July 1, 2013 and July 15, 2013; and (b)
during the period between July 16, 2013 and September 15, 2013, Employee will
receive fifty (50) percent of his or her regular salary.  Garden Leave will be
paid through payroll on regular payroll dates. Employee acknowledges that he or
she would not otherwise be entitled to receive Garden Leave, absent his or her
signature and agreement to fully comply with the promises contained in this
Agreement.
 
2.5  Forfeiture.  If Employee breaches any obligations under this Agreement,
including specifically Employee’s obligations under Article 3, Employee
understands that Employee will forfeit and shall not be entitled to any unpaid
Garden Leave that Employer might otherwise be obligated to pay under Section 2.4
above.
 
2.6  Stock Award.  Employee was granted restricted stock in accordance with the
terms of the Restricted Stock Award Agreement with the grant date September 10,
2008, subject to the provisions of the First Financial Northwest, Inc. 2008
Equity Incentive Plan, the terms and conditions of which are both hereby
incorporated by reference as if fully set forth herein.  In accordance with the
Restricted Stock Award Agreement, Employee vested in 25,600 shares as of
September 10, 2012.  Employee is eligible to vest in an additional 6,400 shares
on September 10, 2013, provided that no termination of service occurs.
 
2.7  Personnel File; Unemployment.  Employee’s Personnel File will reflect
“reorganization” as the reason for separation from employment.  If requested by
the Washington State Employment Security Division (“Division”), Employer will
inform the Division that it will not contest Employee’s application for
unemployment and will not appear at any hearing.  Employer will do so, as long
as Employee reports that his or her employment ended because of a
reorganization, and Employee reports compensation through the Separation Date
and the severance pay that Employee will receive.
 
2.8  COBRA Continuation Coverage.  Employee’s normal participation in Employer’s
group medical/dental plan will terminate on the last day of the month in which
the Separation Date fell.  If Employee is eligible under relevant law and the
terms of Employer’s group medical/dental plan, coverage thereafter will be made
available to Employee and his or her eligible dependents pursuant to current
federal law (COBRA).  Following separation, information will be provided to
Employee regarding this coverage.
 
2.9  Severance Policy.  Employer has adopted a Severance Policy, the terms and
conditions of which are hereby incorporated by reference as if fully set forth
herein.  If Employee meets the Eligibility Criteria in that Severance Policy,
then following the Separation Date, he or she may receive severance payments and
reimbursement for Employee’s COBRA costs.
 
2.10   Termination of Benefits.  Employee’s participation in all other Employer
benefit plans and programs ended or will end either (a) on the Separation Date,
or (b) on the last day of the month in which the Separation Date fell, if so
provided in the applicable benefit plan or program.  Employee’s rights under any
benefit plans in which he or she may have participated will be determined in
accordance with the written plan documents governing those plans.
 
ARTICLE 3.  EMPLOYEE’S OBLIGATIONS
 
3.1   Authority.  Employee represents and warrants that he or she has all
necessary authority to enter into this Agreement (including, on behalf of his or
her marital community or registered domestic partnership, if any) and that
Employee has not transferred any interest in any claims to his or her spouse,
registered domestic partner or any third party.
 
 
Page 2

--------------------------------------------------------------------------------

 
3.2  No Additional Compensation or Benefits.  Employee expressly acknowledges
and agrees that he or she has no claims or entitlement to additional
compensation or benefits of any kind from Employer, past, present or future,
except as set out in this Agreement.
 
3.3  Representations Regarding Employment Status.  Employee understands that his
or her Separation Date is the date that employment with Employer
ended.  Employee understands that he or she is not authorized to represent
himself or herself as affiliated in any way with Employer after this date, even
if Employee received Garden Leave or other benefits after the Separation Date.
 
3.4  References.  Employee agrees to instruct all prospective employers to
direct requests for references to Employer’s Vice President, Human
Resources.  However, Employee agrees and acknowledges that Employer may state
that its policy is to provide only dates of employment, current or last position
held, and (with appropriate written authorization from Employee) current or last
compensation level.  Employee hereby consents to the release of that
information.  In addition, Employer will provide a reference letter upon
request.
 
3.5  Cooperation Regarding Other Claims and Preservation of Privilege.  If any
claim is asserted by or against Employer as to which Employee has relevant
knowledge, Employee will reasonably cooperate with Employer in the prosecution
or defense of that claim by providing truthful information and testimony as
reasonably requested by Employer.  Employee will also continue to respect and
preserve the attorney-client privilege and work product doctrine as to those
legal matters to which he or she was privy during employment.
 
3.6  Agreement Confidentiality.  As further specific consideration, Employee
agrees that the terms of this Agreement are intended to be confidential between
the Parties.  Except in response to a lawful subpoena, court order or
governmental administrative request, or as otherwise permitted by law, Employee
will not disclose the existence or discuss terms of this Agreement with any
third party, including, but not limited to, any current or former employee of
Employer.  Employee agrees to immediately notify Employer of any request for
disclosure.  The sole exceptions to Confidentiality are that Employee may
discuss the terms of this Agreement with his or her spouse or registered
domestic partner, attorney(s), or financial advisor(s), so long as Employee
advises them that he or she is bound by a strict confidentiality clause and that
their disclosure shall constitute a breach of his or her obligations.
 
3.7  Non-Disclosure.  During and at all times after the Effective Date of this
Agreement, Employee will not disclose to any person or entity, without
Employer’s prior consent, any confidential or secret information, and/or trade
secrets, whether prepared by Employee or other individuals employed by or
affiliated with Employer, including but not limited to Employer’s agents,
representatives, contractors or vendors.  Employee understands that the
following are considered confidential and secret information and the sole and
exclusive property of Employer and to the extent legally permitted, are also
considered to be a trade secrets and shall remain the property of Employer and
shall at all times be subject to Employer’s control, direction and
ownership:  (a) customer or borrower names, client addresses and identifying
data, customer history, customer plans/projects for future purchases, and
contractual arrangements with customers; (b) any personal or financial
information related to any customer of Employer; (c) vendor or contractor
information of any type; (d) contractual arrangements with suppliers,
developers, contractors, and vendors; (e) any information related to Employer’s
accounts payable or accounts receivable and any financial information or
information related to or disclosed to the FDIC, or any regulatory information;
(f) business, pricing, advertising, marketing, and/or management methods and
referral sources; (g) finances, strategies, systems, research, surveys, plans,
reports, recommendations and conclusions; (h) names, addresses of clients and/or
arrangements with clients or other information that in any way relates to
Employer’s customers, potential customers, suppliers, vendors, officers,
directors, shareholders, representatives, and any other persons or entities who
have business relationships with Employer, who are prospects for business
relationships with Employer, or who have referred individuals or entities to
Employer; (i) copyrighted information, regulatory information or data, technical
information, or any documents that are created or utilized in support thereof,
and any business work product; (j) costs, operating, and other management
information systems; (k) the name of any company, business, all or any
substantial part of which is or at any time was a candidate for potential
acquisition by Employer (this includes merger candidates, individuals or
entities with whom Employer is or has
 
 
Page 3

--------------------------------------------------------------------------------

 
contemplated entering into a joint venture with, and/or entities that may desire
to acquire Employer), together with all analysis and other information which
Employer has generated, compiled or otherwise obtained with respect to such
candidate, business or potential acquisition, or with the respect to the
potential effect that such acquisition, merger or joint venture may have on
Employer’s business, assets, financial results, or prospects; (l) passwords,
access codes, “back doors” to Employer’s computer network including any
secondary administrative accounts/passwords, the existence of any holes,
documented and undocumented, in Employer’s firewalls, any vulnerability of
Employer’s computer system, software keys, software licenses, computer and
network configuration, methods to access firewalls, IP addresses, any protocols
relating to remote access of Employer’s computers and/or network server, email
addresses, computer data, back up processes, account numbers, and/or any data
related to Employer’s employees, including but not limited to any actions that
could result in the theft of the identity of employees, clients, vendors,
contractors, subcontractors, and principals of Employer; and (m) all products,
correspondence, reports, records, charts, advertising materials, plans, manuals,
software, intellectual property of any sort, memoranda, lists, and other
property complied or produced by Employer, or delivered to Employee by or on
behalf of Employer, or by Employer clients, contractors, developers,
subcontractors, and/or vendors.
 
3.8  Return of Property.  On or before August 6, 2013, Employee agrees to
deliver to Employer’s Vice President, Human Resources all Employer property
within his or her possession, including keys, keycards, cell phones, laptop
computers, and documents.  Employee represents that he or she has not removed
confidential and secret information and/or trade secrets from the premises of
Employer and that any and all items, that are or could be considered
confidential or secret information and/or trade secrets, have been or will be
returned no later than July 31, 2013,  including but not limited to all
originals, copies, reproductions of and/or summaries and/or excerpts of (whether
in note, memorandum, or document form or on video, audio, computer tapes, in a
digital format, disks, CD’s, DVD’s, or in any other form of digital, electronic
or other media or otherwise) all confidential and secret information and all
property listed under Section 3.7, that is in the possession, custody or control
of Employee, whether or not prepared by Employer, Employee, or others. Employee
also represents that he or she has removed any software licensed to Employer
from any and all personal computer systems and from any computers he or she has
access to outside of Employer’s workplace.   Any remaining Employer property and
other physical items or repositories of any confidential or proprietary
information not on Employer premises but within Employee’s possession or
control, whether stored in traditional files or in any electronic or digital
media, must be returned to Employer’s Vice President, Human Resources no later
than July 31, 2013.  Employee understands that property must be returned in good
working condition.   If requested by Employee, Employer agrees to provide a
detailed list of property that was satisfactorily returned.
 
3.9  Non-Disparagement.  As further specific consideration for Employer’s
obligations to Employee under the terms of this Agreement, Employee agrees not
to make any statements before or after separation from employment, either
written or verbal, to any third party, including any member of the media or any
client, vendor, contractor, subcontractor, or Employer’s current or former
employees, that is designed to embarrass or disparage Employer, its services,
practices, or employees.  Employee acknowledges that a violation of this
paragraph shall constitute a material breach of this Agreement. If Employee
makes such disparaging statements, he or she understands that Employer may
immediately cease payment of Garden Leave due under the terms of this Agreement
in addition to pursuing any other legal action.  Likewise, Employer’s Executive
Team (Chief Financial Officer, Chief Lending Officer, Chief Credit Officer,
Chief Operating Officer, and Chief Executive Officer) agrees not to make any
statements before or after separation from employment, either written or verbal,
to any third party, including any member of the media or any client, vendor,
contractor, subcontractor, or Employer’s current or former employees, that is
designed to embarrass or disparage Employee.  If Employer is contacted by a
third party to check references, Employer will follow its normal policy and
practice as outlined in Paragraph 3.4 and confirm only Employee’s positions and
dates of employment and last compensation level.
 
 
Page 4

--------------------------------------------------------------------------------

 
3.10  Waiver and Release.
 
(a)  Employee hereby releases and forever discharges any and all of the
“Released Parties” (defined below) from any and all claims of any kind, known or
unknown, that arose on or before the date that he or she signed this Agreement,
including without limitation, claims for:
 
 
•
wrongful termination or constructive discharge, including claims based on
violation of public policy; breach of agreements, representations, policies or
practices related to Employee’s relationship with any Released Party; or based
on any legal obligation owed by any Released Party;

 
 
•
violation of federal, state, or local laws, ordinances, or executive orders
prohibiting discrimination, harassment or retaliation, or requiring
accommodation, on the basis of race, ancestry, creed, color, religion, national
origin, pregnancy, childbirth or related medical conditions, families with
children, sex, genetic information, marital status, sexual orientation, gender
expression or gender identity, political ideology, age, honorably discharged
veteran or military status, sensory, physical, or mental impairment or other
legally protected characteristic or activity;

 
 
•
wages (including overtime pay) or compensation of any kind (including attorney’s
fees or costs) to the fullest extent permitted by law;

 
 
•
tortious interference with contract or expectancy; fraud or negligent
misrepresentation; breach of privacy, defamation or libel; intentional or
negligent infliction of emotional distress; unfair labor practices; breach of
fiduciary duty; or any other tort;

 
 
•
violation of the Washington Law Against Discrimination; the Washington
Prohibited Employment Practices Law; the Washington Minimum Wage Act;
Washington’s Little Norris-LaGuardia Act; the Washington Family Leave Act; the
Washington Family Care Act; the Washington Military Family Leave Act; the
Washington law permitting leave for victims of domestic violence, sexual assault
or stalking; the Washington Fair Credit Reporting Act; the retaliation
provisions of the Washington Workers’ Compensation Act; the Washington
Industrial Safety and Health Act (WISHA), including any and all amendments to
the above, to the fullest extent permitted by law;

 
 
•
violation of the Consolidated Omnibus Budget and Reconciliation Act of 1985
(COBRA); the Fair Labor Standards Act (FLSA); the Labor Management Relations Act
(LMRA); the Employee Polygraph Protection Act; the Racketeer Influenced and
Corrupt Organizations Act (RICO); the Electronic Communications Privacy Act; the
Uniform Services Employment and Re-Employment Rights Act (USERRA); the
Sarbanes-Oxley Act; the Civil Rights Act of 1964; Title VII; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act of 1963; the Lilly Ledbetter Fair Pay Act; the Genetic
Information Nondiscrimination Act of 2008 (GINA); the Americans with
Disabilities Act of 1990 (ADA); the federal Family and Medical Leave Act of 1993
(FMLA); the Worker Adjustment and Retraining Notification Act (WARN); the
Occupational Safety and Health Act (OSHA); the Sarbanes-Oxley Act of 2002; the
Employee Retirement Income Security Act of 1974 (ERISA); the National Labor
Relations Act (NLRA); the Immigration Reform and Control Act (IRCA); including
any and all amendments to the above, to the fullest extent permitted by law; and

 
 
•
violations of all similar federal, state and local laws, to the fullest extent
permitted by law.

 
(b)  “Released Party” or “Released Parties” includes First Financial Northwest,
Inc., First Savings Bank Northwest, and each of its affiliates (including any
partnerships or joint ventures), and the benefit plans of each such entity; and
with respect to each such entity, all past, present and future employees,
supervisors,
 
 
Page 5

--------------------------------------------------------------------------------

 
managers, fiduciaries, directors, officers, owners, shareholders,
representatives, agents, attorneys, assigns, insurers, whether acting in their
individual or official capacities, and any other persons acting by, through,
under, or in concert with any of the persons or entities listed in this
paragraph; and with respect to each such entity and individual, all
predecessors, successors and assigns.
 
(c)  Employee agrees that, except as may be required by subpoena, court order,
or other force of law, Employee will not in any way assist any individual or
entity in commencing or prosecuting any action or proceeding against any
Released Party connected to any and all matters arising from any event that has
occurred up to the date that Employee signed this Agreement.
 
(d)  Employee understands that he or she is releasing potentially unknown
claims, and that Employee has limited knowledge with respect to some of the
claims being released.  Employee acknowledges that there is a risk that, after
signing this Agreement, he or she may learn information that might have affected
Employee’s decision to enter into this Agreement.  Employee assumes this risk
and all other risks of any mistake in entering into this Agreement.  Employee
acknowledges that this Agreement and the release and discharge contained herein
is fairly and knowingly made.  Employee is giving up all rights and claims of
any kind, known or unknown, except for the rights specifically given in this
Agreement.
 
(e)  This Agreement does not affect Employee’s rights, if any, to receive 401(k)
benefits, medical plan benefits, unemployment compensation or workers’
compensation benefits, nor does it release any claims or rights which as a
matter of law cannot be waived.
 
3.11  Indemnification.  Employee agrees to indemnify and hold Released Parties
harmless from and against any and all losses, costs, damages, or expenses,
including, without limitation, reasonable attorneys’ fees incurred, arising out
of any breach of this Agreement.  Employee, as a material part of this
Agreement,  represents and warrants that there are presently no claims or
potential claims that are capable of being asserted against the Released Parties
which he or she has not asserted or which could be asserted on his or her behalf
or on the behalf of her marital community or registered domestic partnership.
 
3.12  Affirmations.
 
(a)  Employee understands that Employer may deduct lawful and authorized
deductions and withholdings, including federal and any state taxes, from
payments made under this Agreement.  Employer makes no representations as to the
tax consequences to Employee.  Employee acknowledges that he or she had adequate
time to consult a financial advisor or accountant before signing this Agreement.
 
(b)  Employee affirms that he or she has disclosed any workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the federal or state Family and Medical Leave Acts.  Employee
further affirms that he or she has not been retaliated against for reporting any
allegations of wrongdoing by Employer or its officers, including any violations
of FDIC regulations or corporate fraud, or any other whistleblowing activity.
 
(c)  Employee acknowledges that he or she is not qualified to hold any position
with Employer now or in the future.  Employee shall not apply in the future for
employment with Employer.  Employee further agrees that in the event he or she
is hired in the future by Employer or any of the Released Parties, that  his or
her employment may be terminated  without notice.
 
(d)  Employee affirms that he or she has not and will not initiate any suit,
action, or arbitration before any federal, state or local judicial,
administrative or other forum with respect to any matter arising out of or
connected with his or her employment with Employer and/or the termination of
that employment; and that, without subpoena, he or she will not, except at
Employer’s request, testify in any judicial or administrative proceedings to
which any Released Party is a party regarding any matter involving the affairs
of any Released Party of which Employee has knowledge.  Nothing in this
Agreement precludes Employee from filing a
 
 
Page 6

--------------------------------------------------------------------------------

 
charge or complaint with an appropriate administrative agency.  However,
Employee agrees that he or she is not entitled to and will not accept any
monetary recovery as a result of filing such charge or complaint.
 
ARTICLE 4.  GENERAL PROVISIONS
 
4.1  Non-Admission.  This Agreement shall not be construed as an admission by
Employee or any Released Party of any liability, breach of any agreement, or
violation of any statute, law or regulation, nor shall it be construed as an
admission of any deficient performance or breach of any professional obligation.
 
4.2  Governing Law; Venue.  This Agreement is governed by the laws of the State
of Washington that apply to contracts executed and to be performed entirely
within the State of Washington.  Venue for any dispute arising under this
Agreement shall be a court of competent jurisdiction in King County, Washington.
 
4.3  Headings Not Controlling.  The headings in the Agreement are for
convenience only and shall not affect the meaning of the terms as set out in the
text.
 
4.4  Attorney’s Fees.  In any dispute involving this Agreement, each Party shall
be responsible for their own attorney’s fees and costs.
 
4.5  Severability.  It is further understood and agreed that if any of the
provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions shall nevertheless continue to be valid and enforceable.
 
4.6  Complete Agreement.  This Agreement represents and contains the entire
understanding between the Parties in connection with the subject matter of this
Agreement.  It is expressly acknowledged and recognized by all Parties that
there are no oral or written collateral agreements, understandings or
representations between the Parties other than as contained in this
document.  Any modifications to this Agreement must be in writing and signed by
both Parties to be effective.
 
4.7  Counterparts.  This Agreement may be executed in duplicate originals, each
of which is equally admissible in evidence, and each original shall fully bind
each party who executed it.  An e-mail or facsimile copy of the signature may be
submitted as proof of execution, but the original signature page shall be sent
by U.S. Mail to Employer’s Vice President, Human Resources no later than three
(3) days after signature.
 
ARTICLE 5.  OLDER WORKERS’ BENEFIT PROTECTION ACT PROVISIONS
 
In accordance with the requirements of the Older Workers’ Benefit Protection
Act, Employee expressly acknowledges the following:
 
5.1  Independent Legal Counsel.  Employee is advised and encouraged to consult
with an attorney before signing this Agreement.  Employee acknowledges that, if
he or she desired to consult an attorney, he or she had an adequate opportunity
to do so.
 
5.2  Consideration Period.  Employee has forty-five (45) calendar days from the
date the original Agreement was given to him or her (July 3, 2013) to consider
this Agreement before signing it.  Employee agrees that any modifications,
material or otherwise, made to this Agreement do not restart or affect in any
manner the original forty-five (45) calendar day consideration period.  The
forty-five (45) day period expires on August 17, 2013.  Employee may use as much
or as little of this forty-five (45) day period as he or she wishes before
signing.  If Employee does not sign and return this Agreement within this
forty-five (45) day period, it will not become effective or enforceable, and
Employee will not receive the benefits described in this Agreement.
 
5.3  Revocation Period and Effective Date.  Employee has seven (7) calendar days
after signing this Agreement to revoke it.  To revoke this Agreement after
signing it, Employee must deliver a written notice of
 
 
Page 7

--------------------------------------------------------------------------------

 
revocation to Employer’s Vice President, Human Resources before the seven (7)
day period expires.  This Agreement shall not become effective until the eighth
(8th) calendar day after Employee signs it (“Effective Date”).  If Employee
revokes this Agreement, it will not become effective or enforceable, and he or
she will not receive the benefits described in this Agreement.
 
5.4  Acceptance.  Employee agrees and accepts this Agreement.  Employee
acknowledges that he or she is not signing this Agreement relying on anything
not set out herein.  Employee acknowledges that if he or she is signing this
before August 17, 2013, he or she has decided not to wait for the full
forty-five (45) day period, even though he or she has the right to do so.
 
This Agreement consists of eight (8) pages, not including any exhibits.
 



/s/ Roger Elmore     Roger Elmore   Date 
 
 
Agreed by FIRST SAVINGS BANK NORTHWEST
   
 
 
    /s/ Joseph W. Kiley III        
By:  Joseph W. Kiley III 
Its: President & Chief Executive Officer
  Date 

 
 
 
 
 
Page 8

--------------------------------------------------------------------------------

 














EXHIBIT A
 
INDIVIDUALS SELECTED FOR REORGANIZATION
 
WHO ARE WITHIN THE SAME ORGANIZATIONAL UNIT AS YOU
 


Title
Age(s)
Chief Financial Officer
48

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
INDIVIDUALS NOT SELECTED FOR REORGANIZATION
 
WHO ARE WITHIN THE SAME ORGANIZATIONAL UNIT AS YOU
 


Title
Age(s)
Chief Lending Officer
48
Chief Credit Officer
68
Controller
53
Risk Management Officer
33
President/Chief Executive Officer
57



 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 